                                                                                                                              Case 2:19-cv-00062-MMD-CWH Document 10 Filed 01/29/19 Page 1 of 2



                                                                                                                         1     Joel E. Tasca
                                                                                                                               Nevada Bar No. 14124
                                                                                                                         2     Holly Ann Priest
                                                                                                                               Nevada Bar No. 13226
                                                                                                                         3     BALLARD SPAHR LLP
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         4     Las Vegas, Nevada 89135
                                                                                                                               Telephone: (702) 471-7000
                                                                                                                         5     Facsimile: (702) 471-7070
                                                                                                                               tasca@ballardspahr.com
                                                                                                                         6     priesth@ballardspahr.com
                                                                                                                         7     Attorneys for U.S. Bank, National
                                                                                                                               Association
                                                                                                                         8

                                                                                                                         9                             UNITED STATES DISTRICT COURT

                                                                                                                         10                                   DISTRICT OF NEVADA

                                                                                                                         11    EVERETT SMITH, an Individual;
                                                                                                                                                                            Case No.: 2-19-CV-00062-MMD-CWH
                                                                                                                         12          Plaintiff,
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                         13    v.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                    STIPULATION AND ORDER TO
                                                                                                                         14    U.S. BANK, NATIONAL ASSOCIATION, EXTEND TIME TO RESPOND TO
                                                                                                                               a Foreign Company, TRANSUNION, LLC, COMPLAINT
                                                                                                                         15    a Foreign Limited-Liability Company,
                                                                                                                               EXPERIAN INFORMATION
                                                                                                                         16    SOLUTIONS, INC., a Foreign
                                                                                                                               Corporation,
                                                                                                                         17
                                                                                                                                     Defendants.
                                                                                                                         18

                                                                                                                         19          U.S. Bank Trust, National Association (“U.S. Bank”) and Plaintiff Everett
                                                                                                                         20    Smith stipulation and agree that U.S. Bank has up to and including February 14,
                                                                                                                         21    2019 to respond to Plaintiff Complaint (ECF No. 1), to provide U.S. Bank time to
                                                                                                                         22    investigate Plaintiff’s allegations, to evaluate potential settlement and, if needed, to
                                                                                                                         23    prepare a response.1
                                                                                                                         24                                  [Continued on next page.]
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27           1 By filing this Stipulation, U.S. Bank is not waiving any defense, affirmative

                                                                                                                         28    or otherwise, it may have in this matter.
                                                                                                                              Case 2:19-cv-00062-MMD-CWH Document 10 Filed 01/29/19 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and it is made in good faith and not
                                                                                                                         2     for purposes of delay.
                                                                                                                         3           DATED this 29th day of January, 2019.
                                                                                                                         4     COGBURN LAW OFFICES                          BALLARD SPAHR LLP
                                                                                                                         5     By: /s/ Erik W. Fox                          By: /s/ Holly Ann Priest
                                                                                                                                  Jamie S. Cogburn                             Joel E. Tasca
                                                                                                                         6        Nevada Bar No. 8409                          Nevada Bar No. 14124
                                                                                                                                  Erik W. Fox                                  Holly Ann Priest
                                                                                                                         7        Nevada Bar No. 8804                          Nevada Bar No. 13226
                                                                                                                                  2580 St. Rose Parkway                        1980 Festival Plaza Drive, Suite 900
                                                                                                                         8        Suite 330                                    Las Vegas, Nevada 89135
                                                                                                                                  Henderson, Nevada 89074
                                                                                                                         9
                                                                                                                                  Attorneys for Everett Smith               Attorneys for U.S. Bank, National
                                                                                                                         10                                                 Association
                                                                                                                         11
                                                                                                                                                                     ORDER
                                                                                                                         12
                                                                                                                                                                     IT IS SO ORDERED:
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                          UNITED STATES DISTRICT/MAGISTRATE
                                                                                                                                                                     JUDGE
                                                                                                                         15                                                 January 30, 2019
                                                                                                                                                                     DATED:
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
